            Case 1:20-cv-00372-NONE-BAM Document 28 Filed 07/27/21 Page 1 of 3



     PATRICK BUELNA, ESQ., SBN 317043
1
     POINTER & BUELNA, LLP
2    LAWYERS FOR THE PEOPLE
     Wells Fargo Center
3    1901 Harrison St., Suite 1140,
     Oakland, CA 94612
4
     Tel: 510-929-5400
5    Email: PBuelna@LawyersFTP.com

6    Attorneys for Plaintiff
7                                      UNITED STATES DISTRICT COURT
8                                      EASTERN DISTRICT OF CALIFORNIA
9

10
      DONNIE WOODRAL,
                                                         Case No: 1:20-cv-00372-NONE-BAM
11
                         Plaintiff,
12    v.
                                                         STIPULATION & [PROPOSED] ORDER
13
      COUNTY OF STANISLAUS, et al.,
                                                         TO MODIFY SCHEDULING ORDER
14
                         Defendants.
15

16

17         WHEREAS, the Current Scheduling Order has the Close of Expert Discovery set for June 7,
18   2021.
19
           WHEREAS, the parties had scheduled the two expert deposition to take place the first week of
20
     June, 2021.
21

22            WHEREAS, Plaintiff’s counsel unexpectedly had a trial rescheduled and take place from May

23   17-May 28, 2021.
24
              WHEREAS, Plaintiff’s counsel’s schedule has been severely impacted by the trial taking
25
     place and caused him to be unable to accomplish and conduct the expert depositions.
26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                      i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
           Case 1:20-cv-00372-NONE-BAM Document 28 Filed 07/27/21 Page 2 of 3



             WHEREAS, Plaintiff’s expert has been called to several trials due to the return of trials after
1

2    COVID-19 restrictions lifted and has been unavailable to attend his deposition on any of the dates

3    previously noticed by defense counsel.
4
             WHEREAS, the parties met and conferred and agreed to reschedule the depositions for July
5
     or early August and extend the date to complete expert discovery to August 16, 2021 for the purposes
6

7
     of completing expert depositions.

8       WHEREAS, the current case schedule is as follows:
9       Expert Discovery Deadline – 6/30/2021
10
        Deadline to File Dispositive Motions – 9/7/2021
11
        Pretrial Conference – 1/24/2022
12

13      WHEREAS, the parties propose to modify the schedule as follows:

14      Expert Discovery Deadline – 8/16/2021
15
        Deadline to File Dispositive Motions – 10/5/2021
16
        Pretrial Conference – 1/24/2022
17
             WHEREAS, for all the aforementioned reasons the parties agree to stipulate and respectfully
18

19   request to modify the Scheduling Order in order to complete the expert depositions by August 16,

20   2021 and move the filing deadline for dispositive motions to 10/5/2021.
21
     Date: July 23, 2021
22
                                                   POINTER & BUELNA, LLP
23                                                 LAWYERS FOR THE PEOPLE
24

25                                                 /s/ Patrick Buelna
                                                   PATRICK M. BUELNA
26                                                 COUNSEL FOR PLAINTIFFS

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                      ii
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
           Case 1:20-cv-00372-NONE-BAM Document 28 Filed 07/27/21 Page 3 of 3



     Date: July 23, 2021
1
                                                   RIVERA HEWITT PAUL LLP
2
                                                   /s/ Shanan Hewitt (as authorized on 07/23/21)
3                                                  SHANAN HEWITT
                                                   COUNSEL FOR DEFENDANT
4                                                  COUNTY OF STANISLAUS
5

6                                                       ORDER

7            Pursuant to the parties’ stipulation, and good cause appearing, the request to modify the
8
     Scheduling Order deadlines to complete expert discovery and to file dispositive motions is
9
     GRANTED. The deadline to complete expert discovery is extended to August 16, 2021, and the
10
     deadline to file dispositive motions is extended to October 5, 2021. The pretrial conference remains
11

12   as scheduled on January 24, 2022.

13

14
     IT IS SO ORDERED.
15

16
        Dated:        July 26, 2021                             /s/ Barbara   A. McAuliffe          _
                                                         UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                      iii
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
